DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the second pulse width modulation signal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So (US 6,342,822).
In regard to Claim 1:
	So, in Figure 5, a multi-phase signal control circuit, comprising: 
a signal generation circuit (Oscillator), configured to generate a triangular wave signal (Vramp) and a phase switch signal (526); 
a comparator (COMP), coupled to receive the triangular wave signal (Vramp) and a feedback control signal (Verr) produced by a power stage circuit (Column 3: lines 25-49), the comparator configured to compare the triangular wave signal (Vramp) with the feedback control signal (Verr) to output a first pulse width modulation signal (PMI,int); and 
a phase switch circuit (504), coupled to receive the phase switch signal (526) and the first pulse width modulation signal (PMI,int), and configured to generate a first phase signal (520) and a second phase signal (522), wherein the first phase signal (520) and the second phase signal (522) are control signals for the power stage circuit (506).
In regard to Claim 11:
	So, in Figure 5, a method performed by a multi-phase signal control circuit, comprising: 
generating (Oscillator) a triangular wave signal (Vramp) and a phase switch signal (526); 
comparing the triangular wave signal (Vramp) with a feedback control signal (Verr) produced by a power stage circuit (Column 3: lines 25-49) to output a first pulse width modulation signal (PMI, int), wherein the feedback control signal is related to an error between an output voltage signal and a preset voltage signal (Column 3: lines 25-49); and 
generating a first phase signal (520) and a second phase signal (522) based on the phase switch signal (526) and the first pulse width modulation signal (PMI,int), wherein the first phase signal (520) and the second phase signal (522) are control signals for the power stage circuit (506).
In regard to Claim 14:
	So, in Figure 5, the method of claim 11, wherein the generating the first phase signal and the second phase signal based on the phase switch signal and the second pulse width modulation signal comprises: 
performing a logical AND operation (Set AND logic gate) on the phase switch signal (526) and the second pulse width modulation signal (inverse of PMI,int) to output the first phase signal (520); and 
performing a logical NOT operation (R inverter) on the phase switch signal (526), and performing a logical AND operation (Reset AND logic gate) on a signal obtained after the logical NOT operation (inverse sq) and the second pulse width modulation signal (PMI,int), to output the second phase signal (522).
In regard to Claim 16:
	So, in Figure 5, a communications device, comprising: a processing chip (Column 1: lines 6-20); and a voltage converter chip configured to supply power to the processing chip (Column 1: lines 6-20), the voltage converter chip comprises: 
a signal generation circuit (Oscillator), configured to generate a triangular wave signal (Vramp) and a phase switch signal (526); 
a comparator (COMP), coupled to receive the triangular wave signal (Vramp) and a feedback control signal (Verr) produced by a power stage circuit (Column 3: lines 25-49), the comparator configured to compare the triangular wave signal (Vramp) with the feedback control signal (Verr) to output a first pulse width modulation signal (PMI,int); and 
a phase switch circuit (504), coupled to receive the phase switch signal (526) and the first pulse width modulation signal (PMI,int), and configured to generate a first phase signal (520) and a second phase signal (522), wherein the first phase signal (520) and the second phase signal (522) are control signals for the power stage circuit (506).

Allowable Subject Matter
Claims 2-10, 12-13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murakami (US 2008/0246523); Figure 1
Kuo (US 2013/0278231); Figure 5
Fujiwara (US 8,174,302); Figure 4
Horie (US 3,944,856), Figure 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896